DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of Claims
3.	Applicant’s amendment filed June 16, 2022, has been entered.  Prior to the amendment, claims 1-20 were pending in the application.  In the amendment, claims 8 and 12 are cancelled and new claim 21 is presented.  Accordingly, after entry of the amendment, claims 1-7, 9-11, and 13-21 are pending; of these, claims 1, 10, and 18 are independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
4.	Claim 21 is objected to because of the following informalities:  
In line 2 of claim 21, the recitation “and configured display a light” does not read properly.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
5.	Claims 10-11 and 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In line 7 of claim 10, the recitation “on a lateral side of the frame” is indefinite.  The frame has not been recited in manner that would define or indicate what direction is meant by “lateral”.
	In the last line of claim 10, “the lateral side of the milling machine” lacks proper antecedent basis in the claims (a lateral side of the frame was previously recited - see claim 10, line 7).
	In line 5 of claim 18, the recitation “adjacent a lateral side of the frame” is indefinite.  The frame has not been recited in manner that would define or indicate what direction is meant by “lateral”.
	In lines 5-6 of claim 18, “the lateral side of the milling machine” lacks proper antecedent basis in the claims (a lateral side of the frame was previously recited - see claim 18, line 5).

Allowable Subject Matter
6.	Claims 1-7 and 9 are allowed.
7.	Claims 10-11 and 13-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
8.	The rejections under 35 U.S.C. 102 and 103 advanced in the previous Office action have been withdrawn in view of applicant’s claim amendments and arguments.

Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        23 September 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672